DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 5/23/2019, 8/25/2020, 5/18/2021, and 9/3/21 have been considered.

Allowable Subject Matter
Claim 1-19 and 25 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Amend claim 1 as follows:
Delete “to” after “moved” in the last line of the claim

Amend claim 5 as follows:
Change “peripheral to –periphery—

Amend claim 6 as follows:
Change “a user” to –the user—in line 3 of the claim

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art does not disclose the combination of features as recited in claims 1 and 18. 
Specifically, the prior art does not disclose the electronics module is configured to be in an off state prior to a user moving the lever from a first position to a second position for the first time; the lever is configured to engage the switch when being moved from the first position to the second position, causing the electronics module to transition from the off state to an active state and to sense an inhalation of the user as recited in claim 1.
The prior art does not disclose a method of delivering a medication wherein the electronics module is in an off state prior to a user moving a lever from a first position to a second position for the first time, actuating a switch when the lever is moved, wherein a mouthpiece cover is rotatable about a body of the inhaler to expose the lever, transitioning the electronics module from the off state to an active state when the switch is actuated; sensing an inhalation of a user from a mouthpiece of the inhaler; and delivering a dose of medication as recited in claim 18.
The closest prior art is Reilly et al (WO 2014/033229). Reilly discloses an inhaler (Fig. 1) with a mouthpiece (Fig. 1: 36), a mouthpiece cover (Fig. 1), a lever (Fig. 1: 28) and a flexible strip of medication (fig. 3) and an electronics module (figs. 4, 8) and a power supply.  However, Reilly does not teach wherein the electronics module is in an off state prior to a user moving a lever from a first position to a second position for the first time. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 /MARGARET M LUARCA/Primary Examiner, Art Unit 3785